Citation Nr: 1606125	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of surgical treatment in November 2007 and December 2007, to include below the knee amputation of the right lower extremity.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to a temporary total disability rating pursuant to 38 C.F.R. §§ 4.29 or 4.30. 

4. Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.

5. Entitlement to special monthly compensation (SMC) based upon need for aid & attendance. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in January 2011, June 2011, August 2011, and September 2013.

The Veteran testified at a hearing conducted by a Decision Review Officer (DRO) at the RO in December 2013; a transcript of the hearing is associated with the claims file.

In October 2015, the Board obtained an independent medical expert (IME) opinion with regard to the Veteran's claims.  The Veteran was advised of his right to provide additional evidence or argument in response to that opinion.  He did not submit any additional evidence.  In December 2015, the Veteran through his representative submitted a waiver of initial consideration of evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to SMC based upon need for aid & attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On November 27, 2007, the Veteran, who was determined to have decision making capacity, reviewed and signed informed consent documents prior to aortal bilateral bypass surgery.  The documents listed known risks for the procedure that included, but were not limited to: no guarantee of return of normal blood supply, inadequate blood supply to legs and/or pelvic structures requiring removal or amputation, blood clots in arteries causing blockage or emboli to other arteries requiring additional procedures to maintain blood flow. 

2. On November 29, 2007, the Veteran underwent aortal bilateral bypass surgery with a bifurcated Dacron graft for aneurysmal disease at the Birmingham VA Medical Center (VAMC) that resulted in additional disability to the Veteran's right lower extremity.  

3. The Veteran's residual disability, to include below the knee amputation, was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; and it was not the result of an event not reasonably foreseeable, to include as a result of failure to provide informed consent.

4. The Veteran's placement in restraints during the recovery period from surgery did not result in any additional permanent disability. 

5. The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.

6. The Veteran's hospitalization and surgical treatment received at the Birmingham VAMC from November 27, 2007 to January 7, 2008 were not due to a service-connected disability.

7. The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of surgical treatment in November 2007 and December 2007, to include below the knee amputation of the right lower extremity, have not been met. 38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2015).

2. The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3. The criteria for a temporary total disability evaluation based on hospital treatment or observation, or a period of convalescence, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2015).

4. The criteria for entitlement to automobile and adaptive equipment or adaptive equipment only have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in October 2009, April 2011, June 2011, and February 2012 prior to the initial adjudication of the Veteran's claims.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate his claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim"). The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, VA treatment records, VA examinations, and an independent medical opinion.  Specifically, the VA treatment records that were obtained included all surgical reports, nurse's notes, and informed consent forms from the Birmingham VAMC for the period from November 2007 through January 2008. 

With regard to the assertion of the Veteran's representative that VA medical records have been withheld from the file, the Board notes that the medical records associated with the claims file in March 2015, while spread across multiple document files, include all the records from the Veteran's treatment records from the Birmingham VAMC from November 2007 through January 2008.  These records include all 1,702 pages that are included in the "Discharge Summaries", "Consult Requests", "Progress Notes", and "Surgical Information" from the Birmingham VAMC for this period.  The file also contains an additional 145 pages that include all of the Veteran's radiology reports, ECG strip monitoring records, restraint progress notes, ICU flowsheets, and consent forms.  The Board finds that these records contain all of the records referenced by the Veteran's representative and do not indicate any records from that period are missing.  

Regarding the argument that the duty to assist requires that "the credentials, training, experience with this surgery, and malpractice claims history for the surgeons and nurses, and all medical personnel involved, to include the NPDB information" be associated with the claims file, the Board finds that this information is not relevant to the Veteran's claim for benefits.  As noted above, the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the Veteran's claim."  See Golz, at 1320-21.  The actions taken by these medical professionals, particularly the surgeons who performed his surgery were reviewed by an independent professor of surgery at Florida International University, who opined after review of the claims file that Veteran's disability was not the result of "carelessness, negligence, lack of proper skill, or error in judgment."  Accordingly, as the need for this procedure and its execution have been spoken for by a highly qualified medical professional, the Board finds that the credentials, training, experience with this surgery, and malpractice claims history for the medical professionals involved in this procedure is not relevant to the Veteran's claim and are not required to be obtained under the duty to assist.

To the extent that it has been argued that the Veteran's development of bed sores after surgery indicates sub-standard care, the Board notes that the Veteran's treatment after his below the knee amputation did not result in any additional disability, and is not relevant to his claim for benefits under 38 U.S.C.A. § 1151.  Therefore, the Board finds that obtaining the credentials, training, experience with this surgery, and malpractice claims history for the all medical personnel involved with this treatment is not relevant to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate each claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Entitlement to Compensation Benefits under 38 U.S.C.A. § 1151

The Veteran asserts that compensation is warranted for his residual disability, to include below the knee amputation, that resulted from undergoing a bifurcated Dacron graft for aneurysmal disease at the Birmingham VAMC.  The Veteran has stated that he believed that had been scheduled to undergo a routine "one day" procedure and "woke up weeks later" with his right leg amputated.  He has alleged that he was not properly advised of the possible complications of the surgery, and that the VA medical personnel did not meet their standard of care in treating him. Unfortunately, while complications from the Veteran's procedure resulted in additional disability, the Veteran's additional residual disability of his right leg was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; and it was not the result of an event not reasonably foreseeable, to include as a result of failure to provide informed consent.  Accordingly, his claim for benefits under 38 U.S.C.A. § 1151 must be denied.   

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service-connected.  38 U.S.C.A. § 1151.  For section 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he suffers from additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B).

In determining whether an additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a claimant's additional disability was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

On November 20, 2007, the Veteran met with M. Patterson, M.D. to discuss his upcoming procedure.  The Veteran had an infrarenal abdominal aortic aneurysm just above the bifurcation.  The aneurysmal dilatation was noted to extend into both the right and left common iliac arteries.  The physician noted that the Veteran had completed his preoperative studies and should do well with the operation.  The Veteran stated that he was currently without his family and that he would like for them to be with him when he discusses the risks and benefits of the operation.  He was scheduled to return the following week for this discussion.

On November 27, 2007, at 10:30, the Veteran was seen by K. Finan, M.D., the resident surgeon.  It was noted that the Veteran was a sixty-eight year old male who had been referred for an evaluation of an infrarenal abdominal aortic aneurysm as well as bilateral iliac artery aneurysms.  The physician stated that a preoperative evaluation had been conducted.  The Veteran was scheduled for a repeat CT scan as his previous CT scan was six months old.  He was also provided vascular lab studies, as well as, a chest x-ray, EKG, and a preoperative lab work up.  

On November 27, 2007, at 14:09, the Veteran completed informed consent paperwork for bilateral bypass surgery after discussion with K. Finan, M.D.  The Veteran was determined to have decision-making capacity.  The informed consent stated that this procedure involves "the bypass or replacement of the aortic and iliac arteries that supply blood to the lower half of the body.  Typically the surgery involves taking blood from the aorta from the level below the renal arteries and bringing it to the femoral (groin) arteries.  The section of the document labeled "WHAT ARE THE KNOWN RISKS OF THIS TREATMENT/PROCEDURE?" stated that "Known risks of this treatment procedure include but are not limited to: 

no guarantee of return of normal blood supply; 
need for revisions of graft and/or additional grafts to other arteries; 
inadequate blood supply to legs and/or pelvic structures requiring removal or amputation; 
blood clots in arteries causing blockage or emboli to other arteries requiring additional procedures to maintain blood flow.   

The informed consent form indicates that the Veteran and K. Finan, M.D., signed the document, and that the Veteran had been informed of how the procedure could help him and things that could go wrong.  The form indicated that the Veteran had been informed of alternate treatment or procedures and that someone had answered any questions that he had.  Additionally, B. Pleasant, signed the consent form attesting that she witnessed the patient and the practitioner sign the consent form.    

On November 27, 2007, at 15:17, the Veteran underwent a CT Pelvis with contrast of his infrarenal abdominal aortic aneurysm and his bilateral iliac aneurysms for his upcoming surgery.  The CT scan was interpreted as showing "no significant interval change in the infrarenal abdominal aortic aneurysm with extension into the bilateral iliac arteries."

On November 29, 2007, the Veteran underwent surgery at the Birmingham VAMC.  M. Passman, M.D. was the attending physician and K. Finan, M.D. was the resident surgeon.  The Veteran underwent the following procedures: an aorto-bilateral iliac bypass with a bifurcated Dacron graft, right limb in an end-to-end fashion to the right external iliac artery, the left limb in an end-to-end fashion to the left hypogastric artery with a jump graft from the graft to the external iliac artery; right femoral artery exploration; arteriogram; right lower extremity thrombectomy; right popliteal artery and posterior tibial artery exploration with thrombectomy; and right lower extremity fasciotomy.

The operative report notes that, during the procedure, inspection of the lower extremities demonstrated palpable femoral pulses on the left, but the right foot did not display dopplerable signals and remained cool and mottled despite improvement in the Veteran's perfusion status.  It was determined that a right femoral artery cutdown was necessary.  On exposure, it was noted that the common femoral artery had a strong pulse but the superficial femoral artery had a diminished pulse consistent with clot.  A transverse incision was made on the common femoral artery and a thrombectomy was performed with serial Fogarty catheters.  A large volume of clot was removed at this time, and the Veteran was noted to have adequate inflow to this blood vessel; however, an arteriogram was performed demonstrating blood flow had not returned to the foot.  Based upon concern for further thrombus that could not be adequately removed from the femoral artery approach, the surgeon made an incision in the deep tibial artery and serial thrombectomy catheters were placed down to the level of the ankle, although little thrombus was removed.  Repeat Doppler signals were unchanged and demonstrated no signals in the right foot.  There was a good Doppler signal in the popliteal artery but not the posterior tibial; accordingly, this artery was reopened at the site of the arteriotomy and serial Fogarty catheters were placed again with good inflow.  The physicians elected to perform completion fasciotomies on the right lower extremity calf, opening the anterior and lateral space through a lateral incision; however, dopplerable signals still could not be obtained from the foot.  Afterwards, it was felt that nothing further could be done.  It was decided that patient would return to the surgical intensive care unit for further resuscitation.

On December 3, 2007, it was noted that the Veteran discussed his treatment with the attending physician, M. Passman, M.D.  The Veteran was reported to be without pulses in the right foot and had a partially dusky muscle bell in the distal right lower extremity at the fasciotomy site.  It was determined that he should be taken to the operating room for a right below the knee amputation.  The Veteran was noted to concur with the findings and plan of care.  Subsequently, the Veteran's sister, [redacted], was contacted for consent for the amputation and the blood transfusion. 

The operation report from December 3, 2007 stated that the Veteran was status post, graft placement for aneurysmal disease with an intraoperative embolism to the right lower extremity necessitating a right femoral and popliteal artery cutdown; thrombectomy, arteriogram, and fasciotomies.  The Veteran was reported to have a warm leg to mid-calf with a dopplerable popliteal signal but a cold ischemic right foot that had developed bullous changes and ecchymosis.  A below-knee amputation was indicated and performed by K. Finan, M.D.  

On January 7, 2008, a discharge summary was completed by M. Passman, M.D.  Dr. Passman reported that, during the Veteran's operation on December 3, 2007, his serum creatinine levels rose and he was diagnosed with acute renal failure.  Nephrology was consulted and followed the Veteran, but advised shortly thereafter that he should be started on dialysis.  After he was started dialysis, a renal ultrasound was performed to rule out any obstructive pathology attributing to his renal failure and this was negative.  The Veteran was put on a slow vent wean and with resolution of his uremia his mental status improved.  It was determined that final revision of the guillotine amputation should be delayed until it was possible to remove the majority of the fluid in the Veteran's lower extremity.  On December 14, 2007, it was noted that the Veteran's mental status had improved to the point that he was ready for extubation.  On December 17, 2007, he was taken to the operating room where he underwent a right knee disarticulation and closure of the skin.  He was continued on dialysis throughout this period.  The Veteran was last dialyzed on December 28, 2007.  As of the date of discharge, the Veteran's wound site had healed and his staples were removed.  He had been actively treated by wound care for a sacral decubitus ulcer and a pressure ulcer that were improving. 

In October 2009, the Veteran submitted a claim for compensation under 38 U.S.C.A. § 1151.  He stated that he had originally visited the Birmingham VAMC for an aneurysm in his stomach in November 2007, but dye had been placed in the wrong leg and that this mistake caused him to lose his right leg due to an infection.

In response to the Veteran's claim, his claims file and VA medical records were reviewed by a VA examiner in November 2010.  The examiner opined that it could not be determined without resorting to mere speculation whether Birmingham VAMC was negligent in amputating the Veteran's right leg following surgery for abdominal aortic aneurysm and bilateral common iliac artery aneurysms.  The examiner explained that there was no post-operative evidence to indicate that lower extremity blood vessels blockage or arterial blockages occurred after the abdominal aneurysm surgery.  The examiner stated that if thrombus was noted intraoperatively, then corrective treatment may have included amputation.  

At a DRO hearing in December 2013, the Veteran stated that he felt that his leg should not have been amputated because, "I went to the hospital for a stripping of my vein and [the doctor] said I would be back home in three days.  I woke up a month later in intensive care and my leg was missing.  No one had told me that they was going to take my leg... if he had said there was a possible chance of me losing my leg, I would not have gone.  Since this leg has been gone, I've lost all hope.  They took my commercial driver's license, which I'm a professional truck driver all my life... I don't have confidence in the VA anymore."  The Veteran was asked if he had asked anyone for an opinion about whether this amputation was necessary.  He stated that no one would give him an opinion.  The Veteran reported that the signature on the consent form was not his own, and stated that it did not match his signature from his driver's license.

On the Veteran's January 2014 VA Form 9, he stated that went in for a "one" day procedure and woke up weeks later with his leg amputated.  He stated that the handwriting on the consent form was not his and that he did not sign it.  He also stated that he only has two relatives in the state of Alabama (his brother and daughter) and neither consented for this "botched" procedure.  

In October 2015, the Board received an independent medical examination opinion regarding the Veteran's claim.  The IME examiner, a professor of surgery at Florida International University, reviewed the claims file and noted that Veteran was admitted to the VAMC in Birmingham due to severe peripheral vascular disease and three aneurysms; one large of the aorta, and one each of the left and right iliac arteries.  The IME examiner noted that the Veteran underwent an aortal bilateral bypass with a bifurcated Dacron graft; however, during the operative procedure, an embolus was thrown to the right vessels.  Therefore, an incision was made in the right femoral artery and using Fogarty catheters a large amount of clot was removed, but they were unable to restore a pulse to the right foot.  Subsequently, the Veteran's leg below the knee began developing bullae and rhabdomyolysis and amputation was necessary.   

The IME examiner stated that the informed consent statement gave a total explanation of the operation and possible complications, including embolism and possibility of limb removal.  

The IME examiner opined that all of the surgeries were indicated and done in a proper fashion.  "The below the knee amputation of his right leg was not caused by poor VA care... [Further], the additional disability was not the result of carelessness, negligence, lack of proper skill, or error in judgment.  The [Veteran] had the correct operations... The fact that he developed a complication happens with this type of surgery.  Data has shown that embolization with percutaneous treatment of aneurisms has a higher incident of embolism than open surgery."  

In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Unfortunately, after review of the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the proximate cause of the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was an event not reasonably foreseeable.  It is clear that the Veteran has an additional disability, the residuals of a below the knee amputation, as the result of VA treatment; however, the evidence of record indicates that the VA physicians exercised the proper standard of care, and the unfortunate results were risks that were clearly outlined on the informed consent that the Veteran signed.  

The Board notes the arguments of the Veteran (and his representative) that the standard of care for the Veteran's procedure was not met.  The Veteran has offered no medical evidence that indicates that any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA occurred in the execution of his surgery, or the testing that led up to his surgery.  While the Veteran has argued that his placement in restraints and development of bed sores indicates neglect, the Board finds that no residual disability has been shown to have resulted from the Veteran's placement in restraints or developing bed sores during his hospital treatment.  It has also been argued that the Veteran was unnecessarily kept unconscious or in a disoriented mental state for a prolonged period of time following surgery.  The Veteran's representative has argued that these situations indicated negligence or substandard care on the part of the Birmingham VAMC.  However, in order to establish entitlement to compensation under 38 U.S.C.A. § 1151, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  See 38 U.S.C.A. § 1151(a).  Even if it were determined that these events were due to VA carelessness, there is no evidence of record indicating that either of these events resulted in any additional disability; and, therefore, cannot be the evidence of careless or negligent treatment that resulted in additional disability for section 1151 purposes.  

Both of the medical professionals that have reviewed the Veteran's file, have opined that the Veteran's additional disability was the result of his November 29, 2007 surgical procedure; however, no medical professional of record has provided an opinion indicating that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  The evidence indicates that the Veteran's additional disability resulted from an embolism, and the subsequent necessary treatment, that occurred while he was undergoing his scheduled procedure to repair an abdominal aortic aneurysm and aneurysms of his bilateral iliac arteries.  The Veteran has offered no medical evidence that treatment below the appropriate standard of care was provided and the Board finds that analysis of these procedures is beyond the scope of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

To the extent that the Veteran, and his representative, are competent to opine that dye was not appropriately applied to the proper leg during, or in preparation for, his surgical treatment, the Board notes that the radiology report from November 27, 2007 indicates that a CT scan of the Veteran's pelvis was performed with intravenous contrast dye and provided imaging of his infrarenal abdominal aortic aneurysm and his bilateral iliac aneurysms.  The CT scan was interpreted as showing "no significant interval change in the infrarenal abdominal aortic aneurysm with extension into the bilateral iliac arteries."  Additionally, the records shows that lower arterial vascular scans were completed on November 27, 2007, prior to his surgery.  These scans indicated that had a normal ankle-brachial index (ABI), bilaterally.  The Board finds that these documents indicate that contrast dye and vascular scans were used on his arteries and both legs to evaluate his condition prior to surgery.  Further, none of the medical professionals who have provided opinions in this case have indicated that the Veteran was not provided with the adequate standard of care with regard to the testing or imaging performed, or that any negligence in this area resulted in the Veteran's additional disability.  Accordingly, the Board finds the statements of the VA examiner and the IME examiner to be of greater probative value than the lay statements of the Veteran and his representative regarding whether dye was appropriately applied for this surgery. 

The Veteran has also asserted that his consent was not properly obtained with regard to his aortal bilateral bypass surgery.  The Veteran argues that he was not properly told of the risks of this surgery, and asserts that the signature on the informed consent paperwork is not his own.  The Board does not find these statements to be credible.  The Veteran's medical records indicate that on November 20, 2007, he stated that he would return in a week to review the informed consent paperwork.  The signed informed consent paperwork specifically states known risks that include: "no guarantee of return of normal blood supply; inadequate blood supply to legs and/or pelvic structures requiring removal or amputation; and blood clots in arteries causing blockage or emboli to other arteries requiring additional procedures to maintain blood flow."  On November 27, 2007, the record indicates that the Veteran signed the form that listed these known risks.  This form also verified that the procedure and its risks had been explained to him, and that any questions he had about the procedure had been answered.  Further, the record indicates, B. Pleasant, signed the form attesting that she witnessed the patient and the practitioner sign the consent form.  

The Board finds the medical record indicating that informed consent was obtained, as well as, B. Pleasant's confirmation that the Veteran signed the consent form to be credible and of greater probative weight than the Veteran's statements indicating that the consent form was forged.  This finding is supported by the statement provided by the Veteran's physician, D. Dahl, M.D., who has reported that he is treating the Veteran for Dementia (Vascular with possible Alzheimer's component).  It is possible that either due to this condition, or the passage of time since November 2007 (or both), that the Veteran does not recall having completed the informed consent form or his handwriting from that time.  The Board finds that the weight of the evidence indicates that the Veteran did sign the informed consent paperwork. 

Regarding whether additional consent was necessary after the Veteran's initial surgery on November 29, 2007, the Board finds that the Veteran's consent for the initial procedure provided adequate informed consent for the subsequent necessary amputation.  The Veteran's initial informed consent form for his aortal bilateral bypass surgery stated that a known risk was "inadequate blood supply to legs and/or pelvic structures requiring removal or amputation."  Here, a complication from the initial procedure caused blood flow to stop to his right lower extremity below the distal calf.  After blood flow to the right lower extremity could not be restored and the Veteran began developing bullae and rhabdomyolysis, amputation was determined to be necessary.  Accordingly, the Board finds that while the evidence indicates that the Veteran mental condition was not fit to consent to this procedure on December 3, 2007, his initial informed consent for the November 29, 2007 procedure specifically notified him of this possible secondary emergency procedure.  

To the extent that it is argued that additional consent beyond the consent for the November 29, 2007 procedure was required for the December 3, 2007 procedure, the medical evidence indicates that the Birmingham VAMC obtained consent for this procedure from his sister, [redacted].  While the Veteran argues that his daughter or his brother should have been contacted, the file indicates that a family member was contacted and provided consent for this operation, and her contact information would have been obtained from the Veteran or one of his relatives. 

Finally, the events of the Veteran's surgery cannot be determined to be not reasonably foreseeable.  The informed consent documentation for this procedure specifically states that known risks of the procedure are blood clots in arteries causing blockage or emboli to other arteries requiring additional procedures to maintain blood flow, that there is no guarantee of return of normal blood supply, and inadequate blood supply to legs and/or pelvic structures could require removal or amputation.  While very unfortunate, the events of the Veteran's surgery, including the below the knee amputation of his right leg, were reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2).  There is no contrary medical opinion on this issue of record.  In making this determination regarding the foreseeability of the Veteran's operative and post-operative complications, the Board finds that the Veteran's complications from his November 2007 bypass surgery were the type of risks that a "reasonable health care provider" would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Again, the Board notes that the evidence indicates that these exact risks were disclosed by the informed consent provided.  The statement of the IME physician that data has shown that embolization with percutaneous treatment of aneurisms has a higher incident of embolism than open surgery indicates the presence of accepted medical data on this issue.  Accordingly, the Board finds that a "reasonable health care provider", not merely the Veteran's health care provider, would have disclosed these risks.  See Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

The Board is sympathetic to the Veteran's unfortunate right leg disability that resulted as the result of VA treatment.  However, in light of the above, the Board finds that the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for any claimed additional disability caused by his treatment at the Birmingham VAMC from November 27, 2007 to January 7, 2008 have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the § 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55 (1990).

II. Entitlement to TDIU

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of this provision, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, will be considered one disability.

The Veteran is service-connected for bilateral sensorineural hearing loss, currently rated as 20 percent disabling, and tinnitus, currently rated as 10 percent disabling.  His combined disability rating is 30 percent.  Thus, the threshold service connection requirements for a TDIU rating on a schedular basis are not met.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  Id.  The Board may not grant TDIU on an extraschedular basis in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran has asserted that he is unable to work, however, the evidence of record does not support that this is solely due to his service connected disabilities.  The Veteran has reported that his inability to work is due, at least in part, to his nonservice-connected right leg condition.  During the Veteran's December 2013 DRO hearing, he stated that he had been a professional truck driver his entire life and that he was no longer able to perform this job as his commercial driver's license had been taken away after his right leg was amputated.  Further, the Veteran's treating physician reported that his nonservice-connected conditions of dementia with a behavioral disturbance and depression, diabetes, glaucoma, macular degeneration, thoracic aortic aneurysm, chronic obstructive pulmonary disease, aortic aneurysm, coronary artery disease, and hypertension cause him great hardship and affect his ability to perform activities of daily living. 

While the September 2013 VA audiological examiner opined that the Veteran's hearing loss and tinnitus affected his conditions of daily life, including ability to work, the examiner indicated that the functional impact only caused the Veteran to have difficulty understanding conversations and occasional trouble sleeping due to his tinnitus.  As none of the evidence of record, including the Veteran's own statements, indicate that he is unable to work solely due to his service-connected disability of bilateral hearing loss and tinnitus, the Board finds that the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to his service-connected disabilities.  Therefore, referral for consideration of TDIU on an extraschedular basis is not warranted, and the appeal in this matter must be denied.  See 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.

III. Entitlement to a Temporary Total Disability Rating due to Hospitalization or a Period of Convalescence Following Surgery  

In February 2011, the Veteran submitted a claim for a temporary total rating due to the amputation of his leg.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Total temporary ratings can also be assigned based on convalescence following surgical procedures.  Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned when it is established by report or hospital discharge or outpatient release that entitlement is warranted, if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or (3) there is immobilization by cast, though no surgery, of one or more major joints.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.

Under §§ 4.29 and 4.30 temporary total ratings for may be assigned for service-connected disabilities requiring hospital treatment or observation, or for convalescence following surgery.  Those regulations, however, require that the treatment be for a service-connected disability.  The Veteran's right leg condition, including the amputation that occurred in November 2007, is not service-connected and his claim for compensation under 38 U.S.C.A. § 1151 has been denied on the basis noted above.  Accordingly, the claim for a temporary total disability rating due to hospital treatment or for convalescence following surgery is denied.

IV. Automobile and Adaptive Equipment

The Veteran is also seeking entitlement to automobile and adaptive equipment or adaptive equipment only. 

As an initial matter, the Board observes that the regulations pertaining to eligibility for automobile and adaptive equipment were amended, effective August 8, 2006, and that such amendment is applicable to benefits awarded on or after December 10, 2004.  See 71 Fed. Reg. 44,915 -44,920 (2006) (presently codified at 38 C.F.R. § 3.808 (2015)).  Notably, the amendment makes no substantive change to the content of the regulation.  Id.  Rather, it incorporates language which expressly expands the applicability of 38 C.F.R. § 3.808 to disabilities awarded under 38 U.S.C.A. § 1151.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902.

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips. 38 C.F.R. § 3.808.

Here, the claim cannot be granted. While the Veteran is service-connected for bilateral sensorineural hearing loss and tinnitus, neither of these disabilities involves loss of loss or permanent loss of a hand or foot, permanent impairment of vision of both eyes; severe burn injury; or ankylosis of one or both knees or one or both hips.  As noted above, the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 has been denied; therefore, while the Veteran does have an amputation of his right leg, his claim for entitlement to automobile and adaptive equipment or adaptive equipment must be denied. 


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of surgical treatment in November 2007 and December 2007, to include below the knee amputation of the right lower extremity, is denied. 

Entitlement to a TDIU is denied. 

Entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on hospital treatment or observation, or surgical treatment necessitating convalescence, is denied.

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied. 


REMAND

As indicated above, the Veteran has claimed entitlement to special monthly compensation based upon need for aid & attendance.  The Veteran expressed disagreement with the determination of the AOJ in September 2013 to deny entitlement to SMC in October 2013.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and representative addressing the issue of entitlement to special monthly compensation based upon need for aid & attendance.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


